


EXHIBIT 10.46




FIRST AMENDMENT TO CREDIT AGREEMENT
AND GUARANTY AND COLLATERAL AGREEMENT




THIS FIRST AMENDMENT TO CREDIT AGREEMENT AND GUARANTY AND COLLATERAL AGREEMENT
(this “Amendment”), dated as of December 13, 2013 and effective as of the First
Amendment Effective Date (as hereinafter defined), is made and entered into by
and among AFFINITY GAMING, a Nevada corporation, successor in interest to
Affinity Gaming, LLC (the “Borrower”), each of the Subsidiaries party hereto,
DEUTSCHE BANK TRUST COMPANY AMERICAS, as administrative agent for the Lenders
(in such capacity, together with its successors and assigns in such capacity,
the “Administrative Agent”), DEUTSCHE BANK TRUST COMPANY AMERICAS, as collateral
agent for the Lenders (in such capacity, together with its successors and
assigns in such capacity, the “Collateral Agent”), and each of the Lenders (as
hereinafter defined) party hereto.


RECITALS


A.    The Borrower, the Administrative Agent and the Lenders are parties to that
certain Credit Agreement, dated as of May 9, 2012 (as amended, restated, amended
and restated, refinanced, extended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and among the Borrower, the Administrative
Agent, the banks, financial institutions and other entities from time to time
party thereto in the capacity of lenders (the “Lenders”), and the other agents
and arrangers party thereto.


B.    The Borrower has requested that the Lenders agree, subject to the express
conditions and on the terms set forth in this Amendment, to amend certain
provisions of the Credit Agreement and the Guaranty and Collateral Agreement in
order to, among other things, reduce the pricing of the Initial Term Loans under
the Credit Agreement.


C.    The Lenders are willing to agree to such amendments, subject to the
express conditions and on the terms set forth below.


AGREEMENT


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Borrower and each of the Lenders party
hereto agree as follows:


1.    Definitions. Except as otherwise expressly provided herein, capitalized
terms used in this Amendment shall have the meanings given in the Credit
Agreement, and the interpretative provisions set forth in the Credit Agreement
shall apply to this Amendment.


2.    Amendments to Credit Agreement. The Credit Agreement is hereby amended as
of the First Amendment Effective Date (defined below) as follows:






--------------------------------------------------------------------------------




(a)    Section 1.01 of the Credit Agreement is hereby amended by inserting the
following new definitions into Section 1.01 in appropriate alphabetical order:


(i)    “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C.
Section 1 et seq.), as amended from time to time, and any successor statute.


(ii)    “Designated Non-Cash Consideration” shall mean the fair market value (as
determined in good faith by the Borrower) of non-cash consideration received by
the Borrower or one of its Subsidiaries in connection with an asset sale that is
so designated as Designated Non-Cash Consideration pursuant to a certificate of
an Authorized Financial Officer, setting forth the basis of such valuation, less
the amount of cash or Cash Equivalents received in connection with a subsequent
payment, redemption, retirement, sale or other disposition of such Designated
Non-Cash Consideration. A particular item of Designated Non-Cash Consideration
will no longer be considered to be outstanding when and to the extent it has
been paid, redeemed or otherwise retired or sold or otherwise disposed of in
compliance with Section 10.02(iv) hereof.


(iii)    “Excluded Swap Obligation” means, with respect to any Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the guaranty of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Swap Obligation (or any guaranty thereof) is or becomes illegal or
unlawful under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act at the time the guaranty of such Guarantor or the grant
of such security interest would otherwise have become effective with respect to
such related Swap Obligation but for such Guarantor’s failure to constitute an
“eligible contract participant” at such time. If a Swap Obligation arises under
a master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such guaranty or security interest is or becomes illegal or unlawful.


(iv)    “First Amendment” shall mean that certain First Amendment to Credit
Agreement and Guaranty and Collateral Agreement, effective as of the First
Amendment Effective Date, among the Borrower, each of the Subsidiaries party
thereto, the Administrative Agent, the Collateral Agent and the Lenders party
thereto.


(v)    “First Amendment Effective Date” shall mean December 13, 2013.


    






--------------------------------------------------------------------------------




(vi)    “Permitted Holder” shall mean each Person who, together with its
Affiliates, directly or indirectly, beneficially owns or controls as of the
First Amendment Effective Date at least 20% or more on a fully diluted basis of
the Voting Equity Interests of the Borrower.


(vii)    “Qualified ECP Guarantor” shall mean, in respect of any Swap
Obligation, each Guarantor that has total assets exceeding $10,000,000 at the
time the relevant guaranty or grant of the relevant security interest becomes
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


(viii)    “Subject Permitted Holder” shall mean any Permitted Holder who,
together with its Affiliates, on any date of determination, directly or
indirectly beneficially owns or controls at least 20% or more on a fully diluted
basis of the Voting Equity Interests of the Borrower.


(ix) “Swap Obligations” means any obligation to pay or perform under any
agreement, contract or transaction that constitutes a “swap” within the meaning
of section 1a(47) of the Commodity Exchange Act.


(b)    Clause (i) of the definition of “Applicable Margin” in Section 1.01 of
the Credit Agreement is hereby deleted in its entirety and replaced by the
following: “(i) in the case of Initial Term Loans maintained as (x) Base Rate
Loans, 2.25%, and (y) Eurodollar Loans, 3.25%;”.


(c)    The definition of “Change of Control” in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety and replaced by the following:


“Change of Control” shall mean (x) the Borrower becomes aware that any “Person”
or “Group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange
Act as in effect on the First Amendment Effective Date), other than any “Person”
that is a Permitted Holder or any “Group” that includes a Subject Permitted
Holder, (A) is or becomes the “beneficial owners” (as defined in Rules 13(d)-3
and 13(d)-5 under the Exchange Act as in effect on the First Amendment Effective
Date), directly or indirectly, of 50% or more on a fully diluted basis of the
Voting Equity Interests of the Borrower or (B) shall have obtained the power
(whether or not exercised) to elect a majority of the Borrower’s directors or
(y) the board of directors of the Borrower shall cease to consist of a majority
of Continuing Directors.












--------------------------------------------------------------------------------




(d)    Clause (ii) of the definition of “Eurodollar Rate” in Section 1.01 of the
Credit Agreement is hereby amended by deleting the percentage “1.25%” set forth
therein and substituting therefor the percentage “1.00%”.


(e)    The definition of “Obligations” in Section 1.01 of the Credit Agreement
is hereby amended by adding the following words “but shall exclude in all events
Excluded Swap Obligations” at the end of such definition.


(f)    The definition of “Secured Obligations” in Section 1.01 of the Credit
Agreement is hereby amended by adding the following words “but shall exclude in
all events Excluded Swap Obligations” at the end of such definition.


(g)    Section 4.01(h) of the Credit Agreement is hereby amended by deleting the
words “first anniversary of the Initial Borrowing Date” set forth therein and
substituting therefor the words “date that is 180 days after the First Amendment
Effective Date”.


(h)    Clause (vi) of Section 5.01(a) of the Credit Agreement is hereby amended
by deleting the words “one year anniversary date of the Initial Borrowing Date”
set forth therein and substituting therefor the words “date that is 180 days
after the First Amendment Effective Date”.


(i)    Section 5.02(d) of the Credit Agreement is hereby amended by deleting the
words “365 days” or “365 day period” set forth therein and substituting therefor
the words “548 days” or “548 day period”, respectively.


(j)    Section 10.02(iv) of the Credit Agreement is hereby deleted in its
entirety and replaced by the following:


(iv)    the Borrower and its Subsidiaries may sell assets (including Equity
Interests of any Subsidiary but otherwise subject to the proviso to this clause
(iv) in the case of a Subsidiary Guarantor), so long as (v) no Event of Default
then exists or would result therefrom, (w) each such sale is in an arm’s-length
transaction and the Borrower or the respective Subsidiary receives at least Fair
Market Value, (x) the consideration received by the Borrower or such Subsidiary
consists of at least 75% cash or Cash Equivalents and is paid at the time of the
closing of such sale, (y) the Net Sale Proceeds therefrom are applied and/or
reinvested as (and to the extent) required by Section 5.02(d) and (z) the
aggregate amount of Consolidated EBITDA attributable to all assets sold pursuant
to this clause (iv) (determined, with respect to any asset or group of related
assets so sold, for the Test Period most recently ended prior to such sale for
which financial statements have been delivered to the Lenders pursuant to this
Agreement) shall not in any fiscal year of the Borrower exceed 20% of
Consolidated EBITDA for the immediately prior fiscal year, provided that the
sale of the Equity Interests of any Subsidiary Guarantor shall not be permitted
pursuant to this clause (iv) unless such sale is for all of the outstanding
Equity Interests of such Subsidiary Guarantor;






--------------------------------------------------------------------------------




(k)    Section 10.02 of the Credit Agreement is hereby amended by inserting the
following at the end of such Section:


For the purposes of Section 10.02(iv), the following will be deemed to be cash:
(1) the assumption by the transferee of Indebtedness or other liabilities
contingent or otherwise of the Borrower or any Subsidiary of the Borrower (other
than Indebtedness of the Borrower or a Subsidiary Guarantor expressly
subordinated in right of payment to the Obligations) and the release of the
Borrower or such Subsidiary from all liability on such Indebtedness or other
liability in connection with such asset sale; (2) securities, notes or other
obligations received by the Borrower or any Subsidiary of the Borrower from the
transferee that are converted by the Borrower or such Subsidiary into cash or
Cash Equivalents within 180 days following the closing of such asset sale; (3)
Indebtedness of any Subsidiary that is no longer a Subsidiary as a result of
such asset sale, to the extent that the Borrower and each other Subsidiary are
not obligated on such Indebtedness or are otherwise released from any Contingent
Obligation with respect to such Indebtedness in connection with such asset sale;
(4) consideration consisting of Indebtedness of the Borrower (other than
Indebtedness of the Borrower or a Subsidiary Guarantor expressly subordinated in
right of payment to the Obligations) received from Persons who are not the
Borrower or any Subsidiary, such Indebtedness being cancelled or otherwise
terminated in connection therewith, and (5) any Designated Non-Cash
Consideration received by the Borrower or any Subsidiary of the Borrower in such
asset sale having an aggregate fair market value, taken together with all other
Designated Non-Cash Consideration received pursuant to Section 10.02(iv) that is
at that time outstanding, not to exceed $10,000,000 (with the fair market value
of each item of Designated Non-Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value).


(l)    Section 11.04 of the Credit Agreement is hereby amended by inserting the
following clause (z) immediately following clause (y) within the last
parenthetical of such Section:


and (z) any Indebtedness that the Borrower or its Subsidiaries are required to
offer to purchase at a price equal to 101% of the aggregate principal amount
thereof plus accrued and unpaid interest as a result of a “change of control”
(or similar term) occurring pursuant to, and as defined in, any agreement or
similar instrument governing such Indebtedness


(m)    For purposes of clarification, the amendments to the definitions of
“Applicable Margin” and “Eurodollar Rate” described in clauses (b) and (d) above
shall not apply to or affect in any way Obligations existing prior to the First
Amendment Effective Date, which shall be due and payable as described in the
Credit Agreement as in effect prior to the First Amendment Effective Date
(including pursuant to the application of the definitions of “Applicable Margin”
and “Eurodollar Rate” as then in effect).






--------------------------------------------------------------------------------




3.    Amendments to Guaranty and Collateral Agreement. The Guaranty and
Collateral Agreement is hereby amended as of the First Amendment Effective Date
(defined below) as follows:


(a)     The definition of “Hedging Obligations” in Section 1.03 of the Guaranty
and Collateral Agreement is hereby amended by adding the following words “but
shall exclude in all events Excluded Swap Obligations” at the end of such
definition.


(b)    The definition of “Secured Obligations” in Section 1.03 of the Guaranty
and Collateral Agreement is hereby amended by adding the following words “but
shall exclude in all events Excluded Swap Obligations” at the end of such
definition.


(c)    The Guaranty and Collateral Agreement is hereby amended by inserting the
following new Section 6.20:
 
“6.20 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor to
honor all of its obligations under this Agreement in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 6.20 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 6.20, or otherwise
under this Agreement, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until the payment in full of the Guaranteed Obligations.
Each Qualified ECP Guarantor intends that this Section 6.20 constitute, and this
Section 6.20 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Guarantor for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.”


4.    Representations and Warranties. In order to induce the Lenders to enter
into this Amendment, the Borrower makes the following representations and
warranties to each of the Lenders, in each case after giving effect to the
Amendment, all of which survive the execution and delivery of this Amendment:


(a)    Power and Authority. Each Credit Party has the corporate, partnership or
limited liability company power and authority, as the case may be, to execute,
deliver and perform the terms and provisions of this Amendment and has taken all
necessary corporate, partnership or limited liability company action, as the
case may be, to authorize the execution, delivery and performance by it of this
Amendment. Each Credit Party has duly executed and delivered this Amendment, and
this Amendment constitutes its legal, valid and binding obligation enforceable
in accordance with its terms, except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought at equity or
at law).








--------------------------------------------------------------------------------




(b)    No Violation. Neither the execution, delivery or performance by any
Credit Party of this Amendment, nor compliance by it with the terms and
provisions hereof, (i) will contravene any provision of any law, statute, rule
or regulation (including any Gaming Regulation) or any order, writ, injunction
or decree of any court or governmental instrumentality, (ii) will conflict with
or result in any breach of any of the terms, covenants, conditions or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any Lien (except as permitted under the
Credit Documents) upon any of the property or assets of any Credit Party or any
of its Subsidiaries pursuant to the terms of any indenture, mortgage, deed of
trust, credit agreement or loan agreement, or any other agreement, contract or
instrument, in each case to which any Credit Party or any of its Subsidiaries is
a party or by which it or any its property or assets is bound or to which it may
be subject, except, in the case of preceding clauses (i) and (ii), to the extent
that any such contravention, conflict, breach, default, or creation of a Lien,
either individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, or (iii) will violate any provision of the
certificate or articles of incorporation or organization, certificate of
formation, limited liability company or operating agreement, partnership
agreement or by-laws (or equivalent organizational documents), as applicable, of
any Credit Party or any of its Subsidiaries.


(c)    Approvals. No order, consent, approval, license, permit, authorization or
validation of, notice or filing, recording or registration with, or exemption
by, any governmental or public body or authority, or any subdivision thereof, is
required to be given, obtained or made by, or on behalf of, any Credit Party to
authorize, or is required to be obtained or made by, or on behalf of, any Credit
Party in connection with, (i) the execution, delivery and performance of this
Amendment or (ii) the legality, validity, binding effect or enforceability of
any this Amendment (except (in each case) for (A) those that have otherwise been
obtained or made and (B) the approval of one or more Gaming Authorities that may
be required in connection with foreclosure and the exercise of rights and
remedies under the Security Documents).


(d)    True and Complete Disclosure. All factual information (taken as a whole)
furnished by or on behalf of the Borrower in writing to any Lender for purposes
of or in connection with this Amendment and the transactions contemplated
hereby, is true and accurate in all material respects on the date as of which
such information is dated or certified and not incomplete by omitting to state
any fact necessary to make such information (taken as a whole) not materially
misleading at such time in light of the circumstances under which such
information was provided, it being understood and agreed that for purposes of
this Section 4(d), such factual information shall not include projections,
forward looking statements, budgets, estimates, or general market data.
























--------------------------------------------------------------------------------




(e)    Credit Documents. Each of the representations and warranties contained in
Section 8 of the Credit Agreement shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on the date this representation and warranty is made (it being
understood and agreed that (x) any representation and warranty that is qualified
by materiality or Material Adverse Effect shall be required to be true and
correct in all respects and (y) any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects (or all respects, as the case may be) only as of such
specified date).


5.    No Waiver. Notwithstanding anything to the contrary set forth in this
Amendment, this Amendment does not constitute a waiver of any Default or Event
of Default, or waiver of compliance with, or, except as explicitly set forth
herein, modification or amendment of, any other term or condition, under the
Credit Documents.


6.    Effectiveness of this Amendment. This Amendment shall be effective upon
the satisfaction (or waiver) of the following:


(a)    this Amendment is signed by the Borrower, the other Credit Parties party
hereto, the Required Lenders, each Lender holding an Initial Term Loan and the
Supermajority Revolving Lenders (only for the purposes of the effectiveness of
Section 2(j)) and each such party shall have delivered their fully executed
signature pages hereto to Credit Suisse Securities (USA), LLC, as sole lead
arranger of this Amendment (in such capacity, the “First Amendment Arranger”);


(b)     on the First Amendment Effective Date, the Borrower shall have paid to
the First Amendment Arranger all invoiced reasonable costs, fees and
out-of-pocket expenses (including, without limitation, reasonable legal fees and
expenses) and other compensation payable to the First Amendment Arranger
pursuant to separate agreements entered into between the Borrower and the First
Amendment Arranger; and


(c)    on the First Amendment Effective Date and immediately after giving effect
to this Amendment (x) there shall exist no Default or Event of Default and (ii)
all representations and warranties contained in Section 4 of this Amendment
shall be true and correct in all material respects (it being understood and
agreed that (x) any representation and warranty that is qualified by materiality
or Material Adverse Effect shall be required to be true and correct in all
respects and (y) any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects (or all respects, as the case may be) only as of such specified date).
 
This Amendment shall be deemed to be effective on the date (the “First Amendment
Effective Date”) on which each of the foregoing conditions is satisfied.


7.    Acknowledgements. By executing this Amendment, each of the Credit Parties
(a) consents to this Amendment and the performance by each of the Credit Parties
of their obligations hereunder, (b) acknowledges that notwithstanding the
execution and delivery of this Amendment, the obligations of each of the Credit
Parties under each of the Credit Documents to which such Credit Party is a party
are not impaired or affected and each such Credit Document continues in




--------------------------------------------------------------------------------




full force and effect and (c) affirms and ratifies, to the extent it is a party
thereto, each Credit Document with respect to all of the Obligations as expanded
or amended hereby.


8.    No Novation. The amendments to the Credit Agreement and the Guaranty and
Collateral Agreement as contemplated hereby shall not be construed to (and is
not intended to) novate, discharge or release any Credit Party from any
obligations owed to the Lenders or the Administrative Agent under the Credit
Agreement, the Guaranty and Collateral Agreement or any other Credit Document,
which shall remain owing under the Credit Agreement, the Guaranty and Collateral
Agreement and the other Credit Documents. In furtherance of the foregoing, this
Amendment shall not extinguish the Obligations outstanding under the Credit
Agreement, the Guaranty and Collateral Agreement or any other Credit Document.


9.    Miscellaneous. This AMENDMENT AND THE RIGHTS OF THE PARTIES HEREUNDER
SHALL, SUBJECT TO THE APPLICATION OF THE GAMING REGULATIONS, BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK (WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES). This Amendment may be executed in one or
more duplicate counterparts and, subject to the other terms and conditions of
this Amendment, when signed by all of the parties listed below shall constitute
a single binding agreement. Delivery of an executed signature page to this
Amendment by facsimile transmission or electronic mail shall be as effective as
delivery of a manually signed counterpart of this Amendment. Except as amended
hereby, all of the provisions of the Credit Agreement, the Guaranty and
Collateral Agreement and the other Credit Documents shall remain in full force
and effect except that each reference to the “Credit Agreement” or words of like
import in any Credit Document, shall mean and be a reference to the Credit
Agreement amended hereby. This Amendment shall be deemed a “Credit Document” as
defined in the Credit Agreement. Sections 13.01, 13.08, 13.16, 13.18 and 13.20
of the Credit Agreement shall apply to this Amendment as if expressly set forth
herein.


10.    Any provision of this Amendment which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their officers or partners thereunto duly authorized as of the day and year
first above written.




AFFINITY GAMING


By: ___________________________________
Name:
Title:









[Signature Page to First Amendment to Credit Agreement]

--------------------------------------------------------------------------------




AFFINITY GAMING BLACK HAWK, LLC




By: ___________________________________
Name:
Title:




HGI-ST. JO, LLC




By: ___________________________________
Name:
Title:




HGI-MARK TWAIN, LLC




By: ___________________________________
Name:
Title:




HGI-LAKESIDE, LLC




By: ___________________________________
Name:
Title:




THE SANDS REGENT, LLC




By: ___________________________________
Name:
Title:




THE PRIMADONNA COMPANY, LLC




By: ___________________________________
Name:
Title:

[Signature Page to First Amendment to Credit Agreement]

--------------------------------------------------------------------------------




FLAMINGO PARADISE GAMING, LLC




By: ___________________________________
Name:
Title:




PLANTATION INVESTMENTS, LLC




By: ___________________________________
Name:
Title:




DAYTON GAMING, LLC




By: ___________________________________
Name:
Title:




CALIFORNIA PROSPECTORS, LTD.




By: ___________________________________
Name:
Title:

[Signature Page to First Amendment to Credit Agreement]

--------------------------------------------------------------------------------




AFFINITY GAMING FINANCE CORP.




By: ___________________________________
Name:
Title:





[Signature Page to First Amendment to Credit Agreement]

--------------------------------------------------------------------------------




DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent




By:    
Name:
Title:






DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent




By:    
Name:
Title:

[Signature Page to First Amendment to Credit Agreement]

--------------------------------------------------------------------------------




[__________________________],
as Lender




By:    
Name:
Title:


If two signatures required:




By:    
Name:
Title:





[Signature Page to First Amendment to Credit Agreement]